1717 K STREET, NW
WASHINGTON, DC 20006-5344


In re Application of: Udi NAKAR
Serial No.: 16759697         
Filed: April 27, 2020
Docket: 028832.00037
Title: CPR FEEDBACK DEVICE
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(a)(2) TO ACCEPT COLOR DRAWINGS



This decision is in response to the petition under 37 CFR 1.84(a)(2) for acceptance of color drawings, filed 27 April 2020.

The petition is DISMISSED. 


Review of Facts
Applicant filed a petition requesting acceptance of color drawings on 27 April 2020. 

Regulation and Practice
According to 37 CFR 1.84(a)(2) in part states:

“The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary…Any such petition must include the following:

(i) The fee set forth in 37 C.F.R. §1.17(h);
(ii) One (1) set of the color drawings if submitted via the Office electronic filing system or three (3) sets of the color drawings if not submitted via the Office electronic filing system; and
(iii) An amendment to the specification (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings: 

‘The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.’”

37 CFR 1.84(a)(2) further in part states: 

“Color drawings are not permitted in international applications (see PCT Rule 11.13).”

MPEP 608.02(VIII) in part states:


MPEP 1893.03(f) in part states: 

“The drawings of the national stage application must comply with PCT Rule 11.”

PCT Rule 11.13(a) in part states:

	“Drawings shall be executed in durable, black, sufficiently dense and dark, uniformly thick and well-defined, lines and strokes without colorings.” (emphasis added).

Analysis and Decision
In accordance with 37 CFR 1.84(a)(2), the petition is deficient for the following reasons: the instant application is a national stage application, in which color drawings are not permitted because the present application must comply with PCT Rule 11.13(a). Since the international application cannot have color drawings, adding color drawings via petition in the national stage of that international application would amount to new matter.  Further, there is no explanation for why the color drawings are the only practical medium by which to disclose the subject matter to be patented.  In particular, color drawings were not required to convey the same information in the international application, so it is unclear as to why color drawings are necessary in the instant application.
 
Accordingly, the petition is DISMISSED.

Petitioner is given one opportunity to perfect the petition.  Any request for reconsideration must be filed within 2-months of the mail date of this decision. No extension of time is permitted. 

Any inquiry concerning this decision should be directed to Patrick Buechner at (571) 270-5171. If attempts to reach the undersigned are unsuccessful, you may contact Andrew Gilbert at (571) 272-7216.    


/ANDREW M GILBERT/Quality Assurance Specialist, TC 3700